       Case 2:14-cv-01773-JAD-DJA Document 212 Filed 11/25/19 Page 1 of 3


 1   DENNIS L. KENNEDY
     Nevada Bar No. 1462
 2   SARAH E. HARMON
     Nevada Bar No. 8106
 3   KELLY B. STOUT
     Nevada Bar No. 12105
 4   BAILEYKENNEDY
     8984 Spanish Ridge Avenue
 5   Las Vegas, Nevada 89148-1302
     Telephone: 702.562.8820
 6   Facsimile: 702.562.8821
     DKennedy@BaileyKennedy.com
 7   SHarmon@BaileyKennedy.com
     KStout@BaileyKennedy.com
 8
     Attorneys for Plaintiff
 9   MICHELLE MCKENNA

10                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
11
     MICHELLE MCKENNA,
12
                                 Plaintiff,            Case No. 2:14-cv-01773-JAD-DJA
13
                   vs.
14
   DAVID Z. CHESNOFF, CHTD. P.C. d/b/a
15 CHESNOFF & SCHONFELD; DAVID Z.
   CHESNOFF; and RICHARD A. SCHONFELD,
16
                         Defendants.
17

18                    STIPULATION AND ORDER TO EXTEND DEADLINE
                    FOR FILING STIPULATION AND ORDER FOR DISMISSAL
19

20          Pursuant to Local Rule 7-1, Plaintiff Michelle McKenna (“Ms. McKenna”) and Defendants

21   David Z. Chesnoff, Chtd. P.C. d/b/a Chesnoff & Schonfeld; David Z. Chesnoff; and Richard A.

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                               Page 1 of 3
       Case 2:14-cv-01773-JAD-DJA Document 212 Filed 11/25/19 Page 2 of 3


 1   Schonfeld (collectively, “Defendants”) hereby stipulate and agree to extend the deadline for filing a
 2   stipulation and order for dismissal with prejudice from November 29, 2019, to December 2, 2019.
 3

 4   DATED this 25th day of November, 2019.        DATED this 25th day of November, 2019.
 5   By: /s/ Sarah E. Harmon                       By: /s/ Brian K. Terry
        DENNIS L. KENNEDY                             BRIAN K. TERRY
 6      SARAH E. HARMON                               KEVIN R. DIAMOND
        KELLY B. STOUT                                THORNDAL, ARMSTRONG, DELK,
 7      BAILEYKENNEDY                                BALKENBUSH & EISINGER
        8984 Spanish Ridge Avenue                     1100 East Bridger Avenue
 8      Las Vegas, Nevada 89148-1302                  Las Vegas, Nevada 89101
 9   Attorneys for Plaintiff                       Attorneys for Defendants
     MICHELLE MCKENNA                              DAVID Z. CHESNOFF, CHTD. P.C. d/b/a
10                                                 CHESNOFF & SCHONFELD; DAVID Z.
                                                   CHESNOFF; and RICHARD A. SCHONFELD
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  Page 2 of 3
       Case 2:14-cv-01773-JAD-DJA Document 212 Filed 11/25/19 Page 3 of 3


 1                                              ORDER
 2          IT IS HEREBY ORDERED that the deadline to file a stipulation and order for dismissal with

 3   prejudice is continued from November 29, 2019 to December 2, 2019.

 4                                              IT IS SO ORDERED:
 5
                                                                                           _____
 6                                              UNITED STATES MAGISTRATE JUDGE
 7
                                                Dated: November 26, 2019
 8

 9   Respectfully Submitted by:
     BAILEYKENNEDY
10
     By: /s/ Sarah E. Harmon
11      DENNIS L. KENNEDY
        SARAH E. HARMON
12      KELLY B. STOUT
13   Attorneys for Plaintiff
     MICHELLE MCKENNA
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               Page 3 of 3
